Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 were previously examined.
Claims 1, 2 have been amended on September 29, 2022.
Claims 1-30 are pending in this action.

Response to Arguments

Applicant's arguments, see under “35 USC 112 (b)” filed September 29, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments:

On page 8, Applicant indicated that Applicant has amended the claims from “sequence” to “bit sequence” which is definite and supported throughout the Specification including at least paragraphs [0005] and [0111] in order to overcome the rejection of the limitation.

In responses:

Examiner carefully reviewed the entire specification including paragraphs [0005] and [0111] for the terminology “bit sequence”.

Paragraph [0111] discloses that the station 105 or the UE 115, or both, may generate a sequence (e.g., an orthogonal sequence) 405 (e.g., a=[a.sub.0, . . . , a.sub.K-1], where a corresponds to a value of a bit and K is equal to a number of bits in a payload)

Examiner disagreed because the entire specification does not recite or mention the terminology “bit sequence”.  As such, it is unclear the terminology “bit sequence”.

See 112 rejection below.

Applicant’s arguments:

On pages 8-9, Applicant indicated that the claims have been amend to recite “selecting a bit sequence…” and “wherein a length of the selected bit sequence is based at least in part on a number of one or more time periods for conveying the payload and a number of one or more frequency tones for conveying the payload”.  Applicant respectfully asserts that the claims are definite due to the plain meaning of “length”.

In responses:

Examiner carefully reviewed the entire specification for a method of selecting length for a sequence bit, wherein the selected length is based according to “a number of one or more time periods for conveying the payload and a number of one or more frequency tones for conveying the payload”

Paragraph [0111] discloses that the station 105 or the UE 115, or both, may generate a sequence (e.g., an orthogonal sequence) 405 (e.g., a=[a.sub.0, . . . , a.sub.K-1], where a corresponds to a value of a bit and K is equal to a number of bits in a payload)

Examiner disagreed because paragraph 0111 discloses that the user equipment MAY generate a sequence such as “orthogonal sequence” with length of K or MAY generate any other type of sequences with any length.  

That is the paragraph 0111 above and the entire specification does not disclose a method of selecting from a listed of generated sequences (of 0111) in where the length of the sequence must base (1) on the number of one or more time periods and (2) a number of one or more frequency tones”.  

As such, it unclear how to select a specify sequence where the length of the sequence must base on (1) on the number of one or more time periods and (2) a number of one or more frequency tones”.  

It is suggested that Applicant points out which paragraphs that disclose a method of selecting a sequence with the specify length that must base on ) on the number of one or more time periods and (2) a number of one or more frequency tones”.  

Hence, the rejection is maintained.


Applicant’s arguments:

On pages 8-9, Applicant wrote that “regarding claims 2, 16, and 25, the Office Action alleges that “[t]he recited limitation such as ‘table’ renders this limitation indefinite because Applicant fails to define ‘table’ that can maps element in the recited claims.”…. Applicant respectfully asserts that the claims are definite due to the plain meaning of “table,” particularly when read in the context of the claim element “a table that maps element indices of the selected bit sequence to element indices of the interleaved bit sequence”

In responses:

Examiner disagreed that table is just plain table because Paragraph [0095] shows that interleaving function of length n may be defined by a table, such as for example Table 1, below.

    PNG
    media_image1.png
    143
    325
    media_image1.png
    Greyscale


The table 1 above shows a specify requirement for interleaving a sequence with a length of 12.  That is table 1 above is not just plain table because it has specify requirement for performing interleaving.

As such, it is unclear how to define “a table that maps element indices of the selected sequence to element indices of the interleaved sequence”

Hence, the rejection is maintained.

Applicant's arguments, see under “35 USC 103” filed September 29, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments:

On pages 11-13, Applicant argued that the rejections for obviousness cannot be sustained by mere conclusory statements; rather, the Office must articulate its reasoning with rational underpinnings to support the legal conclusion of obviousness.  In this case the Office Action does not provide an explicit analysis to support a conclusion of obviousness of independent claim 1 based on Lee and Byoung-Hoon. Indeed, the Office Action makes no attempt to provide any rationale for combining the Lee and Byoung- Hoon references…Accordingly, for at least these reasons, the Office Action has not shown that a person having ordinary skill in the art would arrive at all of the features of independent claim independent claim 1 by any combination of Lee and Byoung-Hoon. 

In responses:

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byoung-Hoon’s method of generating the length of sequence according to the time-domain or the frequency-domain into the system of Lee according to the scheme used.
(Byoung-Hoon [0040] A pilot sequence is a sequence of known symbols that may be sent in the time domain or frequency domain depending on the multiplexing scheme used for the pilot)

Applicant’s arguments:

On pages 11-13, Applicant argued that Office Action has failed to show that Lee and Byoung-hoon-alone or in any combination-teach or suggest "wherein a length of the selected bit sequence is based at least in part on a number of one or more time periods for conveying the payload and a number of one or more frequency tones for conveying the payload," as recited in amended independent claim 1.  

In responses:

Examiner disagreed because Applicant fails to provide a clearly explanation of how Applicant selecting from a listed of generated sequences (of 0111) in where the length of the sequence must base (1) on the number of one or more time periods and (2) a number of one or more frequency tones”.  The method of Applicant’s selecting a length is different from the prior arts of rejection.



Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

In responses:

Examiner disagreed.

The recited limitation only requires to select a sequence with a length wherein the length is selected based AT LEAST IN PART (which reads as at least in somewhat related to) a number of time periods for conveying the payload and a number of one or more frequency tones for conveying the payload"

The recited limitation does not clearly disclose a method of select a specify length for each sequence, wherein the selected sequence is calculated according to “a number of time periods for conveying the payload and a number of one or more frequency tones for conveying the payload"

The specification does not clearly disclose how to select a specify length for each sequence, wherein the selected sequence is calculated according to “a number of time periods for conveying the payload and a number of one or more frequency tones for conveying the payload"

As such, the prior art of Byoung-Hoon clearly disclose a method of selecting/generating sequence with length N based in part of time and frequency domain.

Byoung-hoon in [0080] and Fig. 8 at step 812 discloses a method of selecting/generating a time-domain base sequence of length N.  As such, Byoung-hoon discloses a method of selecting/generating a sequence with length N according in part on a time domain. B

Byoung-hoon in [0080] and Fig. 8 at step 814 discloses a method of selecting each sequence of length is based IN PART “cyclically shifting the time-domain base sequence to achieve the frequency-domain multiplication with the orthogonal sequence”

Byoung-hoon in [0040] discloses that a method of selecting a sequence with a known number of symbols based on  the multiplexing scheme in the time domain or frequency domain used by the user


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-20, 24-25, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 15, 24 and 28 recite “selecting a bit sequence from a plurality of sequences for conveying a payload comprising a plurality of bits”

The recited limitation such as “bit sequence” renders this limitation indefinite because Applicant fails to define a bit sequence.  It is unclear how each element of said sequence is defined.(see claims 7,9, 21 and 23, it indicates “elements of the selected sequence” but the recited claims do not mention any elements at all.)

Claims 1, 15, 24 and 28 recite “wherein a length of the selected bit sequence is based at least in part on a number of one or more time periods for conveying the payload and a number of one or more frequency tones for conveying the payload”

The recited limitation such as “a length of the selected bit sequence is based at least in part on a number of one or more time periods…and a number of one or more frequency tones” renders this limitation indefinite because it is not clear how said time periods and frequency tones are used to derive said length. Moreover, it is not clear which length is said "a" length.

Claims 2, 16 and 25 recite “table that maps element indices”

The recited limitation such as “table” renders this limitation indefinite because Applicant fails to define “table” that can maps element in the recited claims.  In addition, Applicant fails to define “sequence” (see claims 1, 15, 24 and 28) with element.   As such, it is unclear on the table and the element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 10-19, 24-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatenable over Lee et al. (US 2008/0,101,440) in view of Byoung-Hoon et al. (US 2016/0,020,865)

As per claim 1: (Amended)

Lee discloses:

A method for wireless communications at a transmitting device, comprising: 
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

selecting a sequence from a plurality of sequences for conveying a payload comprising a plurality of bits, 
(Lee, Fig. 1 discloses that said sequences are CAZAC sequences)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

wherein a length of the selected sequence is based at least in part on a number of one or more time 
(Lee,  an OFDM system is disclosed which implies the presence of a time-frequency grid with sub-carriers and time periods)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)
(Lee, [0028]-[0030] spread signal, which has length S x P is interleaved by a block interleaver 155 of length P….number of shift-orthogonal CAZAC sequences of length 300 is 8)
 
applying an interleaving function to the selected sequence to generate an interleaved sequence; and 
(Lee, Fig. 1, Interleave 155)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

transmitting the payload comprising the plurality of bits using the interleaved sequence.
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)
(Lee, …permits a second stream 145 of data symbols … for eventual transmission over the air interface)

Lee does not clearly disclose that the length is based on time period and/or frequency tones.

Byoung-Hoon discloses that the length is based on time period and/or frequency tones.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byoung-Hoon’s method of generating the length of sequence according to the time-domain or the frequency-domain into the system of Lee
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 2:
Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on a table that maps element indices of the selected sequence to element indices of the interleaved sequence.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 3:
Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on an equation defining the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 4:
Lee-Byoung-Hoon further discloses:
receiving signaling that indicates the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 5:
Lee-Byoung-Hoon further discloses:
receiving configuration signaling that configures interleaving for conveying the payload.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 10:
Lee-Byoung-Hoon further discloses:
mapping the interleaved sequence to physical resources corresponding to the number of one or more time periods for conveying the payload and the number of one or more frequency tones for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 11:
Lee-Byoung-Hoon further discloses:
generating the plurality of sequences based at least in part on a product of an orthogonal matrix having a size corresponding to the number of one or more time periods and a cyclically shifted cell-specific sequence having a length corresponding to the number of one or more frequency tones, wherein the plurality of sequences comprises orthogonal sequences.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 12:
Lee-Byoung-Hoon further discloses:
wherein the product comprises a Kronecker product.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 13:
Lee-Byoung-Hoon further discloses:
wherein the orthogonal matrix comprises a discrete Fourier transform (DFT) matrix.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 14:
Lee-Byoung-Hoon further discloses:
wherein the plurality of sequences comprises orthogonal sequences or nonorthogonal sequences.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 15:

Lee discloses:

A method for wireless communications at a receiving device, comprising: 
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

receiving a payload comprising a plurality of bits using an interleaved sequence, 
(Lee, Fig. 1 discloses that said sequences are CAZAC sequences)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

wherein a length of the interleaved sequence is based at least in part on a number of one or more 
(Lee,  an OFDM system is disclosed which implies the presence of a time-frequency grid with sub-carriers and time periods)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

applying an interleaving function to de-interleave the interleaved sequence to generate a selected sequence; and 
(Lee, Fig. 6, De-Interleaver 603)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

decoding the payload based at least in part on the selected sequence.
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)
(Lee, …permits a second stream 145 of data symbols … for eventual transmission over the air interface)

Lee does not clearly disclose that the length is based on time period and/or frequency tones.

Byoung-Hoon discloses that the length is based on time period and/or frequency tones.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byoung-Hoon’s method of generating the length of sequence according to the time-domain or the frequency-domain into the system of Lee
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 16:
Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on a table that maps element indices of the selected sequence to element indices of the interleaved sequence.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 17:

Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on an equation defining the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 18:

Lee-Byoung-Hoon further discloses:

transmitting signaling that indicates the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)


As per claim 19:
Lee-Byoung-Hoon further discloses:

transmitting configuration signaling that configures interleaving for conveying the payload.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claims 24-27:
Claims 24-27 recite limitations similar as claims 1-14 above.  Therefore, the claims are rejected or objected for the same reasons for obviousness as used above.

As per claims 28-30:
Claims 28-30 recite limitations similar as claims 15-34 above.  Therefore, the claims are rejected or objected for the same reasons for obviousness as used above. 

Allowable Subject Matter

Claims 6, 20, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-9 and 21-23 are also allowed because the claims are dependent on claims 6, 20, 26 or 30 if Applicant can overcome the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111